Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 C.F.R. § 1.114
	A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.

Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 10 October, 2022. Claims 1, 7, 8, 11, 12, and 17-27 are pending in the instant application. Claims 18-20 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention.

37 C.F.R. § 1.98
	The information disclosure statements filed 28 July, 2022, and 10 October, 2022, have been placed in the application file and the information referred to therein has been considered.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejection of claims 11 and 12 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention, is hereby withdrawn in response to Applicant’s amendment.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Scope of Enablement
Claims 1, 7, 8, 11, 12, and 17 stand rejected under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The amended claims are broadly directed toward a method of treating and/or preventing a tumor comprising administering a composition to a subject in need thereof containing a lymphocytic choriomeningitis virus (LCMV) comprising the L- and S-RNA segments from isolates WE, Clone 13, or Docile, wherein said LCMV increases interferon-α (IFN-α) production by the subject’s immune cells. Additional limitations require the LCMV to serially passaged in the tumor cell line of the same type being treated (claim 7). The tumor was further limited to a carcinoma, melanoma, blastoma, lymphoma, or sarcoma (claim 8). Claims 11 and 12 further specify the L and S segments are derived from LCMV WE. Claim 17 references the treatment of a human.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is considerable and encompasses a large genus of tumor target tissues including carcinomas, melanomas, blastomas, lymphomas, and sarcomas. The carcinoma cells may be selected from the group comprising or consisting of anal carcinoma cells, bronchial carcinoma cells, lung carcinoma cells, endometrial carcinoma cells, gallbladder carcinoma cells, hepatocellular carcinoma cells, testicular carcinoma cells, colorectal carcinoma cells, laryngeal carcinoma cells, oesophogeal carcinoma cells, gastric carcinoma cells, breast carcinoma cells, renal carcinoma cells, ovarian carcinoma cells, pancreas tumor cells, pharyngeal carcinoma cells, prostate carcinoma cells, thyroid carcinoma cells and cervical carcinoma cells. The sarcoma cells may be selected from the group comprising or consisting of angiosarcoma cells, chondrosarcoma cells, Ewing's sarcoma cells, fibrosarcoma cells, Kaposi's sarcoma cells, liposarcoma cells, leiomyosarcoma cells, malignant fibrous histiocytoma cells, neurogenic sarcoma cells, osteosarcoma cells and rhabdomyosarcoma cells (see ¶s [0068-0070]). The disclosure fails to provide adequate guidance pertaining to the ability of LCMV WE, clone 13, or Docile to effectively target and replicate in various tumor tissues, other than the limited murine examples provided.
2)	The disclosure fails to provide adequate guidance pertaining to the serially passaged LCMV. Which LCMV strain was employed? What was the tumor cell line utilized? How many passages was any give virus subjected to? What is the resultant genotype/phenotype of the passaged virus? The skilled artisan cannot reasonably predict how serially-passaging any given LCMV strain will affect the genotypic/phenotypic properties of the virus. Mutations may occur in one or more genes throughout the viral genome and could affect tumor cell tropism, entry, and replication rates. Tropism and replicative rates in non-tumor tissues could also be impacted. Moreover, the specific cytokine profile (e.g., type I) of any given mutant may also be altered. The disclosure fails to provide any guidance pertaining to these issues, as well as, working embodiments.
3)	The disclosure fails to provide adequate guidance pertaining to the IFN-I-responsive state of any given tumor cell target. The claimed invention appears to be predicated upon the discovery that robust type I IFN production (e.g., IFN-α) leads to tumor suppression. However, the role of innate immunity and INF-I biology in tumor development and treatment is complex (Snell et al., 2017). Chronic virus infections and many cancers are characterized by both simultaneous immunosuppression and inflammation. The authors note that the role of chronic IFN-I in chronic virus infection and cancer are complex, often leading to different outcomes depending on the timing, cells present, levels of IFN-I signals, and IFN subtypes mediating different effects. The authors reported (see p. 551) that not all tumors are IFN-I-responsive as follows:
However, in solid tumors, the results are more mixed. High-dose IFNa adjuvant therapy was associated with a significant relapse-free response and an overall survival benefit in high-risk patients with melanoma [117]. By contrast, breast and ovarian cancer response rates to IFN-I therapy were low and associated with significant toxicity [118–123]. Overall, the cumulative data suggest that IFN-I therapy is most beneficial against early or disseminated cancer, but much less effective against established or metastatic tumors. Thus, in both virus models and cancer, the efficacy of IFN-Is is highest before the infection and/or cancer has robustly established; however, once established, IFN-I therapy alone is less effective, likely reflective of adaptive resistance and changes in IFN-I signaling outcomes. [Emphasis added by the Examiner.]

The disclosure is silent with respect to the IFN-responsive phenotype of any given tumor.
4)	The disclosure fails to provide adequate guidance pertaining to the LCMV isolate employed for the treatment of any given tumor, the amount administered, the site of administration, and ability to induce suitable levels of IFN-α. Moreover, the disclosure clearly fails to provide a clear correlation between the level of IFN-α production and a positive clinical outcome. 
5)	The state of the art provides contradictory findings with respect to the role of different LCMVs in suppressing tumor growth. For example, Rankin et al. (2003) reported (see p. 688, rt. col.) that LCMV Armstrong (LCMVa) suppressed tumor growth in a murine model, whereas LCMV Clone 13 (Cl13)-infected animals “developed tumors indistinguishable in size from those borne by uninfected hosts (Fig. 1A, left panel, right- and leftmost bars).” The Cl13 strain of LCMV establishes chronic, not acute, infection. It was hypothesized that lower replication rates led to much weaker Th1 responses as compared to LCMVa, which produces an acute infection. This is not surprising considering the genotypic/phenotypic diversity of these viruses (Rankin et al., 2003; Lukashevich et al., 2004; Wang et al., 2012; Richter et al., 2013).
6)	The development of anti-tumor agents can be challenging. Getting arenaviruses to replicate in neoplastic cells and induce innate immunity and tumor-specific immune activation has been problematic. Moreover, many preclinical murine models of cancer suffer from a number of limitations that limit their utility in directly extrapolating results into the clinic (Ruggeri et al., 2014; Wartha et al., 2014; Chulpanova et al., 2020). Wartha and colleagues (2014) noted that over 95% of cancer therapeutics fail in the clinic despite promising results in animal models. They note that no single model can capture all the different aspects of tumor growth characteristics and treatment options. As Ruggeri et al. (2014) reported (see p. 159) “Despite the sophistication and physiological relevance of even the most predictive and clinically relevant human cancer models…the ultimate proof of concept for efficacy and safety of novel oncology therapeutic agents lies in humans.” Finally, Chulpanova and associates (2020) report the obvious limitation of murine tumor models is their high failure rate observed in human clinical trials after promising preclinical model results. The tumor microenvironment contains a large number of different normal cells that play a role in tumor development and progression. Stromal fibroblasts, infiltrating immune cells, blood and lymphatic vessels, the extracellular matrix, cytokines, and growth factors contribute both positively and negatively to tumor development. Unfortunately, the currently available murine models do not reflect all aspects of the complex genetics and biology of human cancer.
7)	The disclosure provides a limited number of working embodiments. In particular, the LCMV strain WE was administered to various murine tumors in a limited setting wherein tumor regression was observed. However, considering the unpredictability of the art, additional data commensurate in scope with the claims from an art-recognized animal model or preliminary clinical setting would be beneficial. Amendment of the claim language to reference methods of treating murine tumors or inhibiting murine tumor development comprising administering LCMV WE would be remedial.
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that undue experimentation would be required to practice the claimed invention in a manner commensurate in scope with the claims. Applicant’s representative is invited to contact the Examiner to discuss suggested claim language.

	Applicant traverses and provides a declaration filed under 37 C.F.R. § 1.132 by Dr. Lang. Dr. Lang indicated that LCMV is effective at inducing tumor regression in a number of animal models that are well-accepted in the art. LCMV strain WE was tested against a liver carcinoma in LoxP-Tag mice and in human xenograft models using NOD.SCID mice against A431 (human carcinoma), Sw480 (human colon carcinoma), Hela (human cervical carcinoma), and FaDu (human pharynx carcinoma). LCMV strain WE was also tested against A549 (human lung carcinoma), H1975 (human lung adenocarcinoma), C643 (human thyroid carcinoma), RT4 (human bladder carcinoma), Sw1736 (human thyroid carcinoma), and MaMel 86a (human melanoma), MaMel 86c (human melanoma). NOD/SCID mice are non-obese diabetic/severe comprised immunodeficient. These animals are deficient in natural killer (NK) cell function and display impaired T and B lymphocyte development. Since they lack a functional immune system they do not reject engrafted human cancer cells. Dr. Lang asserted the NOD/SCID model was quite useful for assessing the efficacy of LCMV strains. Since the mice lack an adaptive immune system, one can study the effects of the innate immune system.
	Data from two additional studies involving LCMV strain WE and humanized NOG mice was also provided. NOG (NOD/Shi-scid/IL2Rγnull) mice have reduced innate immunity and lack functional NK, T, and B cells. This strain was humanized with human PBMCs and the anti-tumor activity of WE was examined against human primary colon cancer or breast cancer cells. Concerning the former experiment, LCMV WE slowed tumor development slightly as compared to the control. Concerning the latter experiment, LCMV WE suppressed tumor development significantly. It was concluded that the data taken together would be sufficient to enable the full breadth of the patent protection desired.
	Applicant’s representative additionally argued that the Examiner is confusing the evidentiary basis need to support enablement under the law for obtaining a patent with the evidence of safety and efficacy required for FDA approval of any particular drug. It was argued that the current rejection is similar to the one reversed by the PTAB in Ex parte Martin Gleave et al., Appeal 2012-009281. Applicant’s arguments have been carefully considered but are not deemed to be persuasive.
Concerning the last argument, the examiner recognizes that considerations made by the FDA for approving clinical trials are different from those made by the USPTO in determining whether a claim is enabled and that FDA approval is not a prerequisite for finding a compound useful within the meaning of the patent laws. See Scott v. Finney, 34 F.3d 1058, 1063, 32 U.S.P.Q.2d 1115, 1120 (Fed. Cir. 1994). However, claims directed toward methods of treatment involving a disease for which there have been no previously successful treatments warrant careful consideration. Moreover, concerning PTAB decisions, the vast majority of Board decisions are nonprecedential and are only binding in the case they were made. Additionally, the facts in this case differ considerably from those in the Board decision.
Concerning the data provided by Dr. Lang and the arguments directed thereto, the data provided in the declaration was insufficient to support the full breadth of the patent protection desired. The claims are still broadly directed toward the treatment and/or prevention of a large genus of genotypically/phenotypically distinct tumors including carcinomas, melanomas, blastomas, lymphomas, and sarcomas. The carcinoma cells may be selected from the group comprising or consisting of anal carcinoma cells, bronchial carcinoma cells, lung carcinoma cells, endometrial carcinoma cells, gallbladder carcinoma cells, hepatocellular carcinoma cells, testicular carcinoma cells, colorectal carcinoma cells, laryngeal carcinoma cells, oesophogeal carcinoma cells, gastric carcinoma cells, breast carcinoma cells, renal carcinoma cells, ovarian carcinoma cells, pancreas tumor cells, pharyngeal carcinoma cells, prostate carcinoma cells, thyroid carcinoma cells and cervical carcinoma cells. The sarcoma cells may be selected from the group comprising or consisting of angiosarcoma cells, chondrosarcoma cells, Ewing's sarcoma cells, fibrosarcoma cells, Kaposi's sarcoma cells, liposarcoma cells, leiomyosarcoma cells, malignant fibrous histiocytoma cells, neurogenic sarcoma cells, osteosarcoma cells and rhabdomyosarcoma cells (see ¶s [0068-0070]). The declaration provided data from a limited number of murine models containing human colon, cervical, lung, thyroid, and bladder carcinomas, human lung adenocarcinomas, and human melanomas. However, considering the unpredictability of the art and the lack of direction and guidance provided, the skilled artisan would reasonably conclude that these examples are insufficient to support the full breadth of the protection desired.
Additionally, the declaration failed to provide adequate guidance pertaining to the IFN-I-responsive state of any given tumor cell target. The claimed invention appears to be predicated upon the discovery that robust type I IFN production (e.g., IFN-α) leads to tumor suppression. However, the role of innate immunity and INF-I biology in tumor development and treatment is complex (Snell et al., 2017). Chronic virus infections and many cancers are characterized by both simultaneous immunosuppression and inflammation. The authors note that the role of chronic IFN-I in chronic virus infection and cancer are complex, often leading to different outcomes depending on the timing, cells present, levels of IFN-I signals, and IFN subtypes mediating different effects.
Furthermore, the declaration also failed to provide adequate guidance pertaining to the serially passaged LCMV. Which LCMV strain was employed? What was the tumor cell line utilized? How many passages was any give virus subjected to? What is the resultant genotype/phenotype of the passaged virus? The skilled artisan cannot reasonably predict how serially-passaging any given LCMV strain will affect the genotypic/phenotypic properties of the virus.
The declaration was also silent with respect to the genotypic/phenotypic variation present within LCMV WE, clone 13, and Docile. The state of the art clearly provided contradictory findings with respect to the role of different LCMVs in suppressing tumor growth. For example, Rankin et al. (2003) reported (see p. 688, rt. col.) that LCMV Armstrong (LCMVa) suppressed tumor growth in a murine model, whereas LCMV Clone 13 (Cl13)-infected animals “developed tumors indistinguishable in size from those borne by uninfected hosts (Fig. 1A, left panel, right- and leftmost bars).” The Cl13 strain of LCMV establishes chronic, not acute, infection. It was hypothesized that lower replication rates led to much weaker Th1 responses as compared to LCMVa, which produces an acute infection.
	Contrary to Applicant’s assertions, the development of anti-tumor agents is challenging and unpredictable. Many preclinical murine models of cancer suffer from a number of limitations that limit their utility in directly extrapolating results into the clinic (Ruggeri et al., 2014; Wartha et al., 2014; Chulpanova et al., 2020). Wartha and colleagues (2014) noted that over 95% of cancer therapeutics fail in the clinic despite promising results in animal models. They note that no single model can capture all the different aspects of tumor growth characteristics and treatment options. As Ruggeri et al. (2014) reported (see p. 159) “Despite the sophistication and physiological relevance of even the most predictive and clinically relevant human cancer models…the ultimate proof of concept for efficacy and safety of novel oncology therapeutic agents lies in humans.” Finally, Chulpanova and associates (2020) report the obvious limitation of murine tumor models is their high failure rate observed in human clinical trials after promising preclinical model results. The tumor microenvironment contains a large number of different normal cells that play a role in tumor development and progression. Stromal fibroblasts, infiltrating immune cells, blood and lymphatic vessels, the extracellular matrix, cytokines, and growth factors contribute both positively and negatively to tumor development. Unfortunately, the currently available murine models do not reflect all aspects of the complex genetics and biology of human cancer. The breadth of enablement must be commensurate in scope with the claims. Enzo Biochem, Inc. v. Calgene, Inc., 188 F.3d 1362, 52 U.S.P.Q.2d 1129 (Fed. Cir. 1999). In re Wright, 999 F.2d 1557, 27 U.S.P.Q.2d 1510 (Fed. Cir. 1993). In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993). In re Vaeck, 947 F.2d 488, 495, 20 U.S.P.Q.2d 1438, 1444 (Fed. Cir. 1991). The proper legal criteria have been applied by the Examiner in making this determination. Moreover, Applicant has failed to meet their burden demonstration that undue experimentation would not be required to enable the full breadth of the claimed invention.

New claims 21-27 are rejected under 35 U.S.C. § 112(a), because the specification does not reasonably enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The amended claims are broadly directed toward a method of treating and/or preventing a solid tumor comprising administering a composition to a subject in need thereof containing a lymphocytic choriomeningitis virus (LCMV) comprising the L- and S-RNA segments from isolates WE, Clone 13, or Docile, wherein said LCMV increases interferon-α (IFN-α) production by the subject’s immune cells. Additional limitations require the LCMV to serially passaged in the tumor cell line of the same type being treated (claim 22). The tumor was further limited to a carcinoma (claim 23) or melanoma (claim 24). Claims 25 and 26 further specify the L and S segments are derived from LCMV WE. Claim 27 references the treatment of a human.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is considerable and encompasses a large genus of tumor target tissues including carcinomas, melanomas, blastomas, lymphomas, and sarcomas. The carcinoma cells may be selected from the group comprising or consisting of anal carcinoma cells, bronchial carcinoma cells, lung carcinoma cells, endometrial carcinoma cells, gallbladder carcinoma cells, hepatocellular carcinoma cells, testicular carcinoma cells, colorectal carcinoma cells, laryngeal carcinoma cells, oesophogeal carcinoma cells, gastric carcinoma cells, breast carcinoma cells, renal carcinoma cells, ovarian carcinoma cells, pancreas tumor cells, pharyngeal carcinoma cells, prostate carcinoma cells, thyroid carcinoma cells and cervical carcinoma cells. The sarcoma cells may be selected from the group comprising or consisting of angiosarcoma cells, chondrosarcoma cells, Ewing's sarcoma cells, fibrosarcoma cells, Kaposi's sarcoma cells, liposarcoma cells, leiomyosarcoma cells, malignant fibrous histiocytoma cells, neurogenic sarcoma cells, osteosarcoma cells and rhabdomyosarcoma cells (see ¶s [0068-0070]). The disclosure fails to provide adequate guidance pertaining to the ability of LCMV WE, clone 13, or Docile to effectively target and replicate in various tumor tissues, other than the limited murine examples provided.
2)	The disclosure fails to provide adequate guidance pertaining to the serially passaged LCMV. Which LCMV strain was employed? What was the tumor cell line utilized? How many passages was any give virus subjected to? What is the resultant genotype/phenotype of the passaged virus? The skilled artisan cannot reasonably predict how serially-passaging any given LCMV strain will affect the genotypic/phenotypic properties of the virus. Mutations may occur in one or more genes throughout the viral genome and could affect tumor cell tropism, entry, and replication rates. Tropism and replicative rates in non-tumor tissues could also be impacted. Moreover, the specific cytokine profile (e.g., type I) of any given mutant may also be altered. The disclosure fails to provide any guidance pertaining to these issues, as well as, working embodiments.
3)	The disclosure fails to provide adequate guidance pertaining to the IFN-I-responsive state of any given tumor cell target. The claimed invention appears to be predicated upon the discovery that robust type I IFN production (e.g., IFN-α) leads to tumor suppression. However, the role of innate immunity and INF-I biology in tumor development and treatment is complex (Snell et al., 2017). Chronic virus infections and many cancers are characterized by both simultaneous immunosuppression and inflammation. The authors note that the role of chronic IFN-I in chronic virus infection and cancer are complex, often leading to different outcomes depending on the timing, cells present, levels of IFN-I signals, and IFN subtypes mediating different effects. The authors reported (see p. 551) that not all tumors are IFN-I-responsive as follows:
However, in solid tumors, the results are more mixed. High-dose IFNa adjuvant therapy was associated with a significant relapse-free response and an overall survival benefit in high-risk patients with melanoma [117]. By contrast, breast and ovarian cancer response rates to IFN-I therapy were low and associated with significant toxicity [118–123]. Overall, the cumulative data suggest that IFN-I therapy is most beneficial against early or disseminated cancer, but much less effective against established or metastatic tumors. Thus, in both virus models and cancer, the efficacy of IFN-Is is highest before the infection and/or cancer has robustly established; however, once established, IFN-I therapy alone is less effective, likely reflective of adaptive resistance and changes in IFN-I signaling outcomes. [Emphasis added by the Examiner.]
The disclosure is silent with respect to the IFN-responsive phenotype of any given tumor.
4)	The disclosure fails to provide adequate guidance pertaining to the LCMV isolate employed for the treatment of any given tumor, the amount administered, the site of administration, and ability to induce suitable levels of IFN-α. Moreover, the disclosure clearly fails to provide a clear correlation between the level of IFN-α production and a positive clinical outcome. 
5)	The state of the art provides contradictory findings with respect to the role of different LCMVs in suppressing tumor growth. For example, Rankin et al. (2003) reported (see p. 688, rt. col.) that LCMV Armstrong (LCMVa) suppressed tumor growth in a murine model, whereas LCMV Clone 13 (Cl13)-infected animals “developed tumors indistinguishable in size from those borne by uninfected hosts (Fig. 1A, left panel, right- and leftmost bars).” The Cl13 strain of LCMV establishes chronic, not acute, infection. It was hypothesized that lower replication rates led to much weaker Th1 responses as compared to LCMVa, which produces an acute infection. This is not surprising considering the genotypic/phenotypic diversity of these viruses (Rankin et al., 2003; Lukashevich et al., 2004; Wang et al., 2012; Richter et al., 2013).
6)	The development of anti-tumor agents can be challenging. Getting arenaviruses to replicate in neoplastic cells and induce innate immunity and tumor-specific immune activation has been problematic. Moreover, many preclinical murine models of cancer suffer from a number of limitations that limit their utility in directly extrapolating results into the clinic (Ruggeri et al., 2014; Wartha et al., 2014; Chulpanova et al., 2020). Wartha and colleagues (2014) noted that over 95% of cancer therapeutics fail in the clinic despite promising results in animal models. They note that no single model can capture all the different aspects of tumor growth characteristics and treatment options. As Ruggeri et al. (2014) reported (see p. 159) “Despite the sophistication and physiological relevance of even the most predictive and clinically relevant human cancer models…the ultimate proof of concept for efficacy and safety of novel oncology therapeutic agents lies in humans.” Finally, Chulpanova and associates (2020) report the obvious limitation of murine tumor models is their high failure rate observed in human clinical trials after promising preclinical model results. The tumor microenvironment contains a large number of different normal cells that play a role in tumor development and progression. Stromal fibroblasts, infiltrating immune cells, blood and lymphatic vessels, the extracellular matrix, cytokines, and growth factors contribute both positively and negatively to tumor development. Unfortunately, the currently available murine models do not reflect all aspects of the complex genetics and biology of human cancer.
7)	The disclosure provides a limited number of working embodiments. In particular, the LCMV strain WE was administered to various murine tumors in a limited setting wherein tumor regression was observed. However, considering the unpredictability of the art, additional data commensurate in scope with the claims from an art-recognized animal model or preliminary clinical setting would be beneficial. Amendment of the claim language to reference methods of treating murine tumors or inhibiting murine tumor development comprising administering LCMV WE would be remedial.
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that undue experimentation would be required to practice the claimed invention in a manner commensurate in scope with the claims. Applicant’s representative is invited to contact the Examiner to discuss suggested claim language.


	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                                                                                                                                                                                                                               06 December, 2022